     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 1 of 30 Page ID #:73

                                                                           ~~~..




 1     Eric Hatteberg
                                                                  "_~ CyT 2~ P 3; n~            4r V

 2     2322 Calle Almirante                                                                   r~~~~
                                                                      .                      ie#~i;.
 3     San Clemente, CA 92673                                             ,.. ,~i~ ~ ,i f1
                                                                 .~
 4     949-370-0051
 5     Plaintiff in Pro Per
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11
12     Eric Hatteberg, an individual,              Case No.: 8:19-cv-01425-DOC-KES

13                  Plaintiff,                    PLAINTIFF'S OPPOSTION TO

14           vs.                                  DEFENDANT'S MOTION TO

15     CAPITAL ONE BANK(USA), N.A                 DISMISS PURSUANT TO RULE

16     ASSIGNEE OF HSBC BANK                      12(b)(6)

17     NEVADA,N.A.,

18                  Defendant.

19
20           Plaintiff, Eric Hatteberg, by way of Pro Se, (hereinafter "Plaintiff')

21    responds as follows to the motion to dismiss filed by defendant (Dkt. 9), whose

22    true name for the purposes of this complaint is correctly listed in the above

23    captioned matter as CAPITAL ONE BANK (USA), N.A. ASSIGNEE OF HSB(

24    BANK NEVADA, N.A. (hereinafter "CAPITAL ONE"). Plaintiff has stated valic

25    claims pursuant to the Fair Debt Collections Practices Act (hereinafter "FDCPA"

26    and the Telephone Consumer Protection Act (hereinafter "TCPA"). Plaintiff wil

27    show, and as the Court shall see, that defendant's motion to dismiss fails as

28    matter oflaw.

                                           Page 1 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 2 of 30 Page ID #:74




 1                                        Background
 2           On or around mid-October 2018, November 2018 and December 2018,
 3 Plaintiff disputed the balance of an unsecured credit card transaction accoun
 4     number ending in 9061. (Dkt. 1, ¶ 19). Plaintiff demanded strict proof tha
 5     CAPITAL ONE owned the alleged debt, and Plaintiff demanded strict proof tha
 6 Plaintiff owed the alleged debt by way of a signed terms and conditions on thf
 7     transaction account. Plaintiff made repeated offers to pay CAPITAL ONE for and
 8     alleged obligation in exchange for the original signed cardholder agreement
 9     CAPITAL ONE failed to provide Plaintiff any proof of any applicable signet
10     written agreement, prompting Plaintiff to send a NOTICE OF DENIAL along witl
11     a sworn affidavit to CAPITAL ONE. (Dkt. 1, Exhibit 3).
12           CAPITAL ONE ignored Plaintiff's demands to cease and desis
13     communicating, and made repeated phone calls to Plaintiff on his mobile numbe
14     in attempts to collect an alleged, disputed debt as servicer of the account
15     CAPITAL ONE then had its agent, the law firm PATENAUDE & FELIX, A.P.0
16 (hereinafter "FELIX") attempt to collect. (Dkt. 1, Exhibit 4). Plaintiff responde
17     to the letter to FELIX, along with a sworn affidavit. (Dkt. 1, Exhibit 5). Include
18     in the sworn affidavit, among other things, Plaintiff denied he owed any allege
19     debt for the amount indicated on "account stated," denied that he was provide
20     with an applicable Cardholder Agreement, and continued to dispute the debt.
21           Despite multiple demand notices sent by Plaintiff to the CEO of CAPIT
22     ONE, despite repeated denials of owing the alleged balance on "account stated,'
23     and despite Plaintiff's denials to the law firm FELIX in response to its attempt tc
24     collect, CAPITAL ONE sued Plaintiff as "CAPITAL ONE BANK (USA), N.A
25     ASSIGNEE OF HSBC BANK NEVADA, N.A." demanding money of $4,987.37
26     and alleging an "account stated," filed in Orange County Superior Cour
27 (hereinafter "the state court lawsuit"). (See Dkt. 1, Exhibit 6, Page 1).
28           CAPITAL ONE had ample opportunity to mitigate damages. Plaintiff filet

                                           Page 2 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 3 of 30 Page ID #:75




 1     suit in the above captioned matter against CAPITAL ONE for violating the
 2     FDCPA and TCPA. Plaintiff spent time researching case law, and spent funds as a
 3 Pro Se by paying the required filing fee in this action. Also, Plaintiff filed a timely
 4     answer to the state court lawsuit (also paying the required fees), and asserte
 5     numerous affirmative defenses. (See Exhibit 1 to this Opposition).
 6           Counsel for CAPITAL ONE starts out by claiming that his client wa:
 7 "erYoneously sued as Capital One Bank (U.S.A.), N.A. assignee of HSBC BanJ
 8     Nevada, N.A." (See caption page, Dkt. 9, upper left corner); (See also Dkt. 9
 9     footnote 1). "Defendant was erroneously named in the Complaint as Capital Onf
10     Bank (U.S.A.), N.A., assignee of HSBC Bank Nevada, N.A." However, Plaintif
11     sued the same entity in federal court that sued Plaintiff in the state court lawsuit
12 (Emphasis in bold).
13           The letter by its agent, FELIX, indicates it is on behalf of CAPITAL ON
14     BANK (USA), N.A. ASSIGNEE OF HSBC BANK NEVADA, N.A., an
15     referencing Account Number: XXXXXXXXXXXX9061.                    The first sentenc
16     states: "Dear Mr. Hatteberg: Capital One Bank (USA) N.A. assignee of HSB~
17     Bank Nevada, N.A...." (Dkt. 1, Exhibit 4). (Emphasis in bold).
18           CAPITAL ONE knows or should know that its respective counsel (i.~
19     FELIX) in the state court lawsuit already made an appearance at a schedulin
20     conference on September 30, 2019 along with Plaintiff, and whereby CAPITA
21     ONE's counsel represented by FELIX did not indicate and did not inform the sta
22     court that it "erroneously sued" Plaintiff as the assignee of HSBC BAN:
23     NEVADA,N.A.(Emphasis in bold).
24           Surely, if Plaintiff"erroneously sued" CAPITAL ONE with the wrong enti
25     as "assignee" of HSBC BANK NEVADA, N.A., then CAPITAL ONE must ha
26     also "erroneously sued" Plaintiff as "assignee" of HSBC BANK NEVADA, N.
27     Counsel's radical theory of Plaintiff erroneously suing CAPITAL ONE
28 "assignee," although seemingly illogical, is a question of fact for this Court.

                                           Page 3 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 4 of 30 Page ID #:76




 1                                        Legal Standard
 2           The motion filed by CAPITAL ONE rests upon whether the allegations o
 3     the complaint satisfy the requirement of the Federal Rules of Civil Procedure, 8(a)
 4     which only requires a "short and plaint statement of the claim showing that tr
 5     pleader is entitled to relief." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557(2007
 6     To obtain a dismissal for failure to state a claim, a dismissal is warranted only
 7     there is "no reasonable expectation that discovery will reveal evidence to suppc
 8     the plaintiffs claims." (see Twombly). It is not enough that a district coi
 9     suspects that a plaintiff will ultimately "fail to find evidentiary support for h
10     allegations or prove his claims to the satisfaction of the factfinder." Id at 563 n.8.
11           Also, the defendant (i.e., CAPITAL ONE), must demonstrate that tl
12     plaintiff does not even have a "plausible" claim. Ashcroft v. Iqbal, 556 U.S. 66
13 678 (2009). All allegations of material fact are taken as true and construed in tY
14     light most favorable to plaintiff. Epstein v. Wash. Energy Co., 83 F.3d 1136, 114(
15 (9th Cir. 1987). When considering a 12(b)(6), "the court is to take all well-pleader
16 factual allegations as true and draw all reasonable inferences therefrom in favor o
17    Plaintiff." Wyler Summit P'ship v. Turner Broadcasting Sys., Inc., 135 F.3d 658
18    663 (9th Cir. 1998). "Facts alleged in the complaint are assumed to be true.
19 Lipton v. Pathogenesis Corp., 284 F.3d 1027(9th Cir. 2002). (Emphasis in bold).
20           Plaintiff filed the complaint within the mandates of F.R.Civ.P. 8(a), and als
21    attached exhibits, including two separate affidavits. Under Federal Rules of Civi
22 Procedure 10(c), a "copy of a written instrument that is an exhibit to a pleading is
23    part of the pleading for all purposes." [F.R.Civ.P. 10(c)].
24          "The issue here is not whether a plaintiff will ultimately prevail but
25    the claimant is entitled to offer evidence to support the claims." Scheuer v.
26    Rhodes, 416 U.S. 232, 236 (1974). "The Federal Court may proceed with the
27    litigation because there is no bar to parallel Federal and State actions where
28    each Court has jurisdiction over the persons." Penn General Casualty Co. v.

                                            Page 4 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 5 of 30 Page ID #:77




 1     Pennsylvania, 294 U.S. 189, 195, 55 S.Ct. 386, 79 L.Ed. 850 (1935). (Emphasis i
 2     bold).     Regarding Plaintiffs factual allegations, CAPITAL ONE states "bot
 3 claims fail as a matter of law." (Dkt. 9, 2:7). However, "Statements of counsel i
 4 ' their briefs or argument while enlightening to the Court are not sufficient for
 5     purposes of granting a motion to dismiss or summary judgment." Trinsey v.
 6 Pagliaro, 229 F.Supp. 647 (E.D. PA. 1964). Even if counsel is correct and
 7 Plaintiff has pled some deficiencies in the complaint, pursuant to Rule 15(a) of the
 8     Federal Rules of Civil Procedure, courts may freely grant leave to amend when a
 9     viable case maybe presented. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
10                                      Argument: FDCPA
11              Apart from already making its first alleged misrepresentation that Plainti
12 "sued the wrong entity," counsel starts out in its PRELIMINARY STATEMEN
13     by twisting facts to support a false narrative. For example, CAPITAL ONE cl;
14 "Plaintiff concedes that Capital One is not a debt collector as defined in
15     statute." (MTD, 1:8).' Plaintiff has done no such thing, and counsel is "putting
16     words in a Pro Se's mouth." Plaintiff alleged that CAPITAL ONE is a "deb
17     collector" in the complaint. (Dkt. 1, ¶¶'s 14, 44).
18              Paragraph 14 states: "CAPITAL ONE, as servicer of transaction accounts, i
19     a "debt collector" [15 U.S.C. § 1692a(6)], as one "who regularly collects o
20     attempts to collect, directly or indirectly, debts owed or asserted to be owed or duE
21     another." CAPITAL ONE collects and services debts due another (i.e., third
22     party investors who purchase credit card receivables on transaction accounts).'
23 (Emphasis in bold).
24           Paragraph 44 states: "CAPITAL ONE continued to act as a "servicer" anc
25 "debt collector" for an alleged debt that CAPITAL ONE claimed was owed
26 Plaintiff on the alleged account. CAPITAL ONE understood that it was attempting
27    to collect an alleged debt from Plaintiff without an applicable customer agreement
28
       1 MTD =Motion To Dismiss(Dkt. 9)
                                            Page 5 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 6 of 30 Page ID #:78




 1     showing ALL relevant terms and conditions, yet failed to cease its attempts tc
 2     manipulate, deceive and coerce funds from Plaintiff." "These wrongful collectior,
 3     activities are intended by the Defendants to secure collection from those whom
 4     the United States Congress has defined as the "least sophisticated consumer."
 5    (Wheeler, Complaint at ¶ 62)."2 (Emphasis in bold).
 6           In furtherance of the false narrative, counsel then makes yet another sca
 7     alleged misrepresentation: "Plaintiff alleges Capital One is the originator
 8     servicer of his unsecured credit card account.(Compl. ¶ 13)."
 9           Let's see what Plaintiff actually said in Compl. ¶ 13:"CAPITAL ONE is a
10     originator and servicer of unsecured credit card accounts, also called transactio
11     accounts, as that term "transaction account" is defined by the Federal Reserve Act,
12     Sec 19(b)(1)(C)." Plaintiff inserted a footnote with the definition of transacti
13     account. (Dkt. 1, pg. 4).
14           Indeed, the complaint does not indicate that plaintiff ever alleged the
15     CAPITAL ONE was an originator of"his unsecured credit card account." By wa
16     of example, see Dkt. 1 ¶ 36, which states: "CAPITAL ONE sent Plaintiff
17    "Customer Agreement" with a copyright date of 2014 and with the caption pa
18     stating "Welcome to Capital One." (Emphasis in bold). It also stated "Tha
19     you for opening a credit card account with us." CAPITAL ONE attempted
20     deceive Plaintiff into accepting that this "Customer Agreement" was for ;
21     account allegedly opened with HSBC in 2008, a completely different bank a
22    from a completely different calendar year." (Emphasis in bold).
23           The Court may ponder why counsel wants to mask the fact that CAPITA
24    ONE is an "assignee" of HSBC BANK NEVADA, N.A. An assignee must ha
25    documents from the assignor, including the chain of title, and the origin.
26
      Z Wheeler is Robert Wheeler, represented by counsel, Stuart A. Eisenberg, who sued CAPITAL
27
      ONE BANK(USA)N.A. pursuant to FDCPA and other statutes (case settled). Wheeler v.
28
      Capital One Bank(USA) N.A. et al., Case No. 2:12-cv-05848-MSG (E.D. PA, 2012).

                                             Page 6 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 7 of 30 Page ID #:79




 1     cardholder agreement signed by Plaintiff. These are all discoverable issues for
 2     trier of fact. Plaintiff did NOT originate an account with CAPITAL ONE, ar
 3     counsel is taking Plaintiff's reference of the word "originator" out of context. It i;
 4     CAPITAL ONE who used the phrase "Thank you for opening a credit card accoun
 5     with us" in the Copyright 2014 alleged agreement it sent to Plaintiff. However
 6     even if CAPITAL ONE was the originator (which Plaintiff denies), CAPITAI
 7     ONE would still act as a "debt collector" and "servicer" if it did not possess thF
 8     original agreement, and if the current owners were actually third-party investo
 9     who acquired all rights, titles, interest and assigns).
10           In Wheeler, counsel for the plaintiff in state and federal court cited that the
11     agreement used by CAPITAL ONE was "a fake." Plaintiff in this case alleged tha
12     it was "non-notarized, unsigned, and inapplicable." (Dkt. 1, ¶ 35). This is not the
13    first instance where CAPITAL ONE has been accused of sending inapplicable
14     post-dated agreements to the "least sophisticated consumer."
15           Throughout the entire complaint, Plaintiff references CAPITAL ONE as ;
16    serviceY of the alleged debt. Using the "Ctrl" and "F" keys while reading the
17     complaint as a .PDF file, the word "servicer" as a search inquiry is referenced i~
18     six different paragraphs. (Dkt. 1, ¶¶'s 13, 40, 43, 44, 79, and 86). By way o
19     example, "CAPITAL ONE, in public filings with the SEC, readily admits it is
20 "servicer" for the credit card accounts..." (Dkt. 1, ¶ 43). (Emphasis in bold)
21 "CAPITAL ONE understood and knew or should have known that it was no
22     relieved from its liability to Plaintiff for failing to provide the applicable, alleges
23    agreement, and for its violations of the FDCPA as servicer of the alleged debt.'
24 (Dkt. 1, ¶ 79). (Emphasis in bold). "CAPITAL ONE understood that the FDCP~
25    is a strict liability statute, and that Plaintiff has a private right of remedy to suf
26    CAPITAL ONE for engaging in any deceptive, or unfair business practice as
27    servicer of the alleged account." (Dkt. 1, ¶ 86). (Emphasis in bold). The wo
28 "creditor" using the same "Ctrl" and "F" function pulls up no results within tl

                                             Page 7 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 8 of 30 Page ID #:80




 1     drafted complaint. Plaintiff alleges that CAPITAL ONE, among other things, dic
 2     not provide him the "original document of indebtedness in its original form.
 3 (Dkt. 1 Exhibit 3, ¶ 1). (Emphasis in bold).
 4            According to a CFPB bulletin published in 2013,3 "Original creditors
 5     other covered persons and service providers involved in collecting debt related tc
 6     any consumer financial product or service are subiect to the prohibition agains
 7     UDAAPs in the DoddFrank Act. (Emphasis in bold). The CFPB goes on tc
 8     state, "Although the FDCPA's definition of"debt collector" does not include somf
 9     persons who collect consumer debt, all covered persons and service providers mus
10     refrain from committing UDAAPs in violation of the Dodd-Frank Act."
11            CAPITAL ONE, as a servicer, is a "covered person" and triggers an FDCP
12     violation when it commits any unfair or deceptive business practice. For example
13     Plaintiff alleged that CAPITAL ONE, it its attempt to collect an amount owed tha~
14     was not expressly authorized by any alleged agreement, was "engaged in unfai
15     practices." (Dkt. 1, ¶ 84). [15 U.S.C. § 1692f(1)].
16            To state a claim under the FDCPA, the Plaintiff must allege facts tha
17     establish the following: (1) the Plaintiff has been the object of collection activit
18     arising from a consumer debt; (2) the defendant attempting to collect the det
19     qualifies as a "debt collector" under FDCPA; and (3) the defendant has engaged i
20     a prohibited act or has failed to perform a requirement imposed by the FDCPA.
21            Under FDCPA, the term "debt" includes "alleged debt" since it involves
22     statement "owed" or "allegedly owed." Fausto v. Credigy Serv. Corp., 59
23     F.Supp. 2d 1049 (N.D. Cal. 2009). There are two separate and distinct parts of th
24     FDCPA defining a "debt collector."(1) Any person who uses any instrumentalit
25     of interstate commerce or the mails in any business the principal purpose of whic
26    is the collection of any debt, OR (2) Who regularly collects or attempts to collet
27
      3 https://files.consumerfinance.~ov/f/201307 cfpb~bulletin unfair-deceptive-abusive-
28
       practices.pdf

                                              Page 8 of 20

         Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
     Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 9 of 30 Page ID #:81




 1     directly or indirectly, debts owed or due or asserted to be owed or due another.
 2 (Emphasis in bold). [15 U.S.C. § 1692a(6)].
 3           CAPITAL ONE fits the definition of the second part of the FDCPA becausE
 4 (1) all rights, titles, interests and assigns are owned by a third-party, namely
 5     investors who are entitled to the receivables on the transaction account; (2) it doe;
 6     not possess the signed effective credit agreement, thus acts as a "servicer" anc
 7 "debt collector" for an alleged debt due another;(3) it creates an insurance polio
 8     with premiums funded by the consumer as a portion of finance charge receivables
 9     without providing full and~fair disclosuYe to the consumer, in order to shield itsel
10     from liability. (Dkt. 1, ¶'s 23, 38, 39, 40, 41, 42). Publicly available document.
11     will show CAPITAL ONE uses the word "collections" when referencing thf
12     receivables, whereby CAPITAL ONE separates the payments it receives from a
13     consumer into two separate tranches, "principal receivables" and "finance charge
14     receivables." CAPITAL ONE is not entitled to keep the principal receivables,
15     because they are "due another." CAPITAL ONE acts as a servicer, servicing
16     transaction account. These issues are reserved for discovery, as Plaintiff is
17     required to prove his case at the pleading stake. (Emphasis in bold).
18           Defendant cites a slew of cases in support of its MTD regarding Plaintiff
19     FDCPA claim. First, defendant wants the Court to review Pollice v. Nat'l Ta
20    Funding, L.P., (3rd Cir. 2000)(MTD, 2:9-10). In Pollice, the Court concluded tha
21     the term "debt" is not limited to involving the offer or extension of credit to
22     consumer. The Court further stated, "In our view, the plain meaning of sectio
23     1692a(5) indicates that a "debt" is created whenever a consumer is obligated to pad
24     money as a result of a transaction whose subject is primarily for personal, family o,
25     household purposes." No "offer or extension of credit" is required. The Court also
26     concluded,"The [FDCPA] does not apply to persons or businesses collecting debt;
27     on their own behalf." (Emphasis in bold).
28           However, Plaintiff's allegations are distanced from the plaintiff in Pollice

                                           Page 9 of 20

        Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 10 of 30 Page ID #:82




 1   since Plaintiff alleles that CAPITAL ONE is NOT collecting an alleged debt"
 2   their own behalf' but rather due another. (Emphasis in bold).
 3           Boosanda v. Providence Dane, LLC (4th Cir. 2012) cited by counsel is a~
 4   unpublished opinion.4 Yet, since counsel mentioned it (MTD, 2:13-14), Plaintif
 5   will address it. Boosanda actually won in state court after being sued, then brough
 6   forth federal claims pursuant to the FDCPA. Boosanda could not establish that i
 7   was a "consumer debt" subject to the FDCPA as Boosanda "stated repeatedly tha
 8   he could not recall obtaining credit cards from either Chase or First USA, and hE
 9   did not remember using any such cards to make purchases." Unlike Boosanda
10   Plaintiff does not dispute that the alleged debt allegedly owed to CAPITAL ONE i
11   a "consumer debt." Plaintiff cited Thomas, where the Court ruled that "usage of
12   card" and "statements sent and received" do not establish liability without
13   applicable Cardholder Agreement. (Dkt. 1, ¶ 25 and footnote 3). Here, Plai.
14   disputes the amount on "account stated" and claims in the NOTICE OF DEN
15   that "the correct balance is zero ($0.00)." (Dkt. 1, Exhibit 3, ¶ 4).
16           Rispoli v. Bank ofAm.,(W.D. Wash. July 1, 2011) cited by counsel(MTD
17   2:17-20) references real property being refinanced by a mortgage loan secured b~
18   a deed of trust. (Emphasis in bold). The case has no bearing on credit cart
19   receivables on unsecured transaction accounts.                  Rispoli stated "Mr. Rispol
20   acknowledges that Bank of America was the identified as the lender in the Octo
21   23, 2009 deed oftrust on his property, and describes the October 23, 2009 loan as
22 "refinance."" The Court in Rispoli also opined "Mr. Rispoli does not contend tha

23   he has paid his outstanding debt; instead he acknowledges he has been in defaul
24
     4 Unpublished opinions by circuit courts are not binding precedent, but may shed some light on
25
     triable issues of fact. See Carlos v, PATENAUDE & FELIXAPC,(9th Cir. 2018), addressing
26
     "the triable issue of fact as to whether Carlos signed at least one ofthe documents constituting
27
     the credit card agreement that references and incorporates the others." Summary judgment
28
     against Carlos was REVERSED and REMANDED. (Emphasis in bold).
                                               Page 10 of 20

       Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 11 of 30 Page ID #:83




 1   since December 1, 2009." Not so with Plaintiff here, who has repeatedly disputF
 2   the alleged debt, who has "denied" being in "default" and sent CAPITAL ONE
 3   sworn affidavit regarding the same. (See in general, Dkt. 1, Exhibit 3).
 4         Counsel next cites Henson v. Santander Consumer USA Inc. (MTD: 3:1~
 5   16). Hensen, like the other cases mentioned by counsel in the MTD, once again,
 6   distanced from Plaintiff.     Judge Gorsuch delivered the opinion, and sa
 7 "Petitioners suggest that Santander can qualify as a debt collector not only becaus
 8   it regularly seeks to collect on its own account debts that it has purchased, but als
 9   because it regularly acts as a third-party collection agent for debts owed to others.'
10   Judge Gorsuch went on to state, "Petitioners did not, however, raise the latter
11   theory in their petition for certiorari and neither did we agree to review it.''
12 (Emphasis in bold).
13         In other words, the Supreme Court in Hensen did NOT address the s
14   issue that Plaintiff alleges in this complaint, specifically, on whether CAPIT.
15   ONE can qualify as a "debt collector" when it acts as a third-party collection ag
16 for debts owed to others. (Emphasis in bold). Indeed, Judge Gorsuch follov~
17   up the opinion by stating, "the statutory text at issue speaks not at all ab
18   originators and current debt owners but only about whether defendant seeks
19   collect on behalf of itself or "another.""      Whether or not Santander was
20   originator was not the central focus of the Supreme Court's opinion. Unlike i
21   Hensen, Plaintiff alleges in the complaint that CAPITAL ONE does not own th
22   alleged debt itself, it acts as a "servicer" who collects on behalf of another, as i
23 "due another." Another distinctive fact that separates Henson from Plaintiff
24   complaint is that Hensen argued the word "owed" to mean past tense, as in "owe
25   to someone prior."     However, Judge Gorsuch rejected the argument, sta
26 "...past participles like "owed" are routinely used as adjectives to describe
27   present state of a thing." Plaintiff did not sue CAPITAL ONE because of
28   alleged debt allegedly "owed prior" to HSBC. Plaintiff sent demand letters

                                         Page 11 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 12 of 30 Page ID #:84




 1   CAPITAL ONE, and disputed the alleged debt which at the time CAPITAL
 2   ONE claimed was currently owed to CAPITAL ONE. (Emphasis in bold).
 3         In Schlegel v. Wells FaYgo Bank, NA.(9th Cir. 2013)(MTD,3:16-20), the 9tt
 4   Circuit said,"The complaint fails to provide any factual basis from which we could
 5   plausibly infer that the principal purpose of Wells Fargo's business is debt
 6   collection." (Emphasis in bold). The plaintiffs in Schlegel were arguing the firs
 7   part of the definition of "debt collector." When the plaintiffs attempted to argue
 8   the second part of the definition, the 9th Circuit said, "The complaint makes nc
 9 factual allegations from which we could possibly infer that Wells F
10   regularly collects debts owed to someone other than Wells Fargo." (Emp
11   in bold). Schlegel is also distanced from Plaintiff's case as it was regarding a
12   modification agreement of a refinanced mortgage which was eventually approv
13 and accepted by the plaintiffs. Schlegel is unlike Plaintiffs allegations before t]
14   Court, wherein Plaintiff does say that CAPITAL ONE is collecting debts "owed
15   someone other than CAPITAL ONE." Furthermore, the case has no bearing
16   unsecured credit card receivables of a transaction account.
17         Pratap v. Wells Fargo Bank, N.A. (N.D. Cal. 2014) cited by counsel in t
18   MTD (MTD, 3:20-23) references real property secured by deeds of trust a
19 recorded at the county recorder's office. Courts within the Ninth Circuit have to
20   held that a nonjudicial mortgage foreclosure proceedings on secured real
21   do not qualify as "debt collection." The case has nothing to do with L
22   credit card receivables on a transaction account.
23         In Maguire v. CiticoYp Retail Servs., Inc. (2"d Cir. 1998) cited by counse
24 (MTD, 3:23-24), the plaintiff in Maguire "defaulted on her account and ultimately
25 filed for bankruptcy." After emerging from bankruptcy, she sued Citicorp, and the
26 2"d Circuit actually reversed the decision by the district court that ruled i~
27   Citicorp's favor. The issue concerning FDCPA was whether Citicorp was using
28   another entity other than its own to collect an alleged debt. This brings up

                                         Page 12 of 20

       Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 13 of 30 Page ID #:85




 1   interesting point for Plaintiff, as Plaintiff received several letters from CAPIT
 2   ONE with the CAPITAL ONE logo, and which uses the phrase "debt collect
 3   and "this is an attempt to collect a debt" within the letter. Was CAPITAL ONE
 4   attempting to also deceive Plaintiff by communicating through another entity`?
 5   These issues must be resolved at discovery, and not at the pleading stage.
 6   Regardless, the Plaintiff in Maquire did not dispute the debt, and did not allege that
 7   the defendant was collecting an alleged debt "due another" on an unsecured
 8   transaction account.
 9          Counsel goes on to make yet another misrepresentation in the MTD, anc
10   retries to "put words in a Pro Se's mouth." By way of example, counsel states
11 "While Plaintiff conclusory alleges that Capital One is a debt collector for third
12   party investors, he simultaneously concedes that Capital One originates anc
13   services its own debt. See Comp. ¶ 14-15. Thus, Plaintiff concedes that Capita
14   One is not a debt collector under the FDCPA, and his claims fails." (MTD,4:3-6).
15         It is counsel's opportunistic attempts at plagiarism that fail. Let's see wha
16   Plaintiff actually said in "Comp. ¶ 14"."CAPITAL ONE,as servicer of transaction
17   accounts, is a "debt collector" [15 U.S.C. 1692a(6)], as one who "regularly
18   collects or attempts to collect, directly or indirectly, debts owed or asserted to bF
19   owed or due another." CAPITAL ONE collects and services debts due another
20 (i.e., third-party investors who purchase credit card receivables on transaction
21   accounts)." Nowhere does it state in ¶ 14 in the complaint that either "Capital O
22   originates and services its own debt" or that "Plaintiff concedes that Capital One
23   not a debt collector."
24         Counsel further accuses Plaintiffl s allegations as "conclusory." Plainti
25   need not provide documentary evidence at the pleading stage to support the c
26   beyond what is already filed, as that is reserved for discovery. At the
27   stage, specific facts are unnecessary —the statement need only give the defendan
28 "fair notice of the claim and the grounds upon which it rests." Erickson v. Pardus

                                          Page 13 of 20

       Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 14 of 30 Page ID #:86




 1   551 U.S. 89, 93, 127 S.Ct. 2197, 167 L. Ed. 2d 1081 (2007) (citing Twombly).
 2 (Emphasis in bold).
 3         Counsel then alludes to ¶ 15 in the complaint as some type of "conceding''
 4   event. However, paragraph 15 states: "The CEO of CAPITAL ONE is Richard D.
 5   Fairbank (hereinafter "CEO Fairbank"), who is also he CEO, President and
 6   Chairman of the Board of Capital One Financial Corporation, the parent o
 7   CAPITAL ONE." (The CEO of CAPITAL ONE is actually the President of mangy
 8   entities, not just the ones mentioned in ¶ 15 of the complaint).
 9         Davidson v. Capital One Bank (USA) N.A. (11th Cir. 2015)(MTD, 4:9-11
10   cited by counsel is completely off point. Davidson entered a signed agreement t~
11   uav HSBC $500 after being sued. (Emphasis in bold). Davidson did NOT pad
12   HSBC despite agreeing to do so by a signed written contract. Whatever happenec
13   next is immaterial as Davidson clearly did not challenge the terms of a signet
14   written agreement. Besides, the 11th Circuit interpreted the term "debt collector'
15   as having two separate and distinct parts of the definition, the second part is the
16   exact part that Plaintiff alleges here in this complaint.
17         Smith v. Capital One Fin. Corp. (C.D. Cal. May 11, 2012)(MTD,4:11-15)
18   is a case where a Pro Se "admitted" that she owed a debt, did not allege fact;
19   pursuant to the FDCPA that Plaintiff has alleged, and sued under invasion o
20   privacy when defendants made phone calls. Here, Plaintiff disputed the debt
21   denied the amount claimed that was owed, and demanded the signed applicablE
22   Cardholder Agreement, unlike Smith. Regarding the phone calls, Plaintiff sup
23   under the TCPA, and not a state claim for "invasion of privacy." Smith is mo
24   distanced from Plaintiff s factual allegations than along-range ballistic missile.
25         Cooper v. Pressler &Pressler (DN.J. 2012) is off point (MTD, 4:15-17)
26   Cooper was a Pro Se who sued the defendant for eight counts: FCRA (i.e., the Fai:
27   Credit Reporting Act), FDCPA, and state law causes of action for reckless ant
28   wanton conduct, invasion of privacy — false light, defamation,

                                          Page 14 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 15 of 30 Page ID #:87




 1   misrepresentation, and intentional infliction of emotional distress. Similar to
 2   other cases cited in defendant's MTD, Cooper did NOT allege that the defendan
 3   was collecting or attempting to collect debts "due another." (Emphasis in bold)
 4   Thus, the case is not indicative of what Plaintiff has alleged here.
 5         In Wyman v. Wells Fargo Bank, N.A. (N.D. Cal. July 19, 2018)(MTD,4:17
 6   20), counsel cites another case relating to a loan modification of real property
 7   through an agreement. "Defendants contend that under the agreement, plaintiffs
 8   were required to pay back the secondary principal balance..." "Here, plaintiffs'
 9   modification had a principal amount of $722,770.50 and their loan was secured
10   by a deed of trust." (Emphasis in bold). The Plaintiffs did not deny that they
11   defaulted, and sued pursuant to FDCPA, whereby the Court dismissed the claim
12   because it was time-barYed. "Because plaintiffs received the loan modification in
13   February 2012, plaintiff's claim is time-barred." Surely, a $700,000+ real estal
14   transaction that is secured by a deed of trust and a signed written loan modificatio
15   agreement is no comparison to an unsecured credit card receivable on a transactio
16   account without any alleged, applicable signed agreement.
17         None of the cases cited by counsel would disturb Plaintiff's allegations i
18   the complaint regarding the definition of "debt collector" to include a person whc
19   collects or attempts to collect on an alleged debt "due another." More importantly
20   CAPITAL ONE communicated to the credit bureaus that Plaintiff was
21   the debt. Had it not done so, then Plaintiff could also have included violations
22   1692e(8), which states "Communicating or threatening to communicate to an
23   person credit information which is known or which should be known to be false,
24   including the failure to communicate that a disputed debt is disputed.''
25 (Emphasis in bold). [15 U.S.C. § 1692e(8)].
26                                    Argument: TCPA
27         Regarding the TCPA claim, defendant makes a few final jabs at Plaintiff
28   complaint by continuing to promote its false narrative. For example,

                                         Page 15 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 16 of 30 Page ID #:88




 1   wants the Court to dismiss the TCPA cause of action in the complaint on
 2   following premise: "Plaintiff provides no such factual allegation. Instead,
 3   merely states, without any factual support, that Capital One used an ATDS. See
 4   e.g. Compl. ¶¶ 26, 28, 29, 66, 77." (MTD,5:10-12).
 5          The elements of a TCPA claim are "(1) the defendant called a cellular
 6   telephone;(2) using an automatic telephone dialing system ["ATDS"];(3) without
 7   the recipient's prior express consent." Meyer v. Portfolio Recovery Assocs., LLC,
 8   707 F.3d 1036, 1043 (9t" Cir. 2012). When facing a motion to dismiss, "courts
 9   permit a plaintiff to make minimal allegations at the complaint stage, permitting
10   discovery to proceed on the issue of an ATDS, because the information is in the
11   sole possession of the defendant." (Emphasis in bold). Jiffy Lube Intl Inc. Tex
12   Spam Litig., 847 F.Supp. 2d 1253, 1260(S.D. Cal. 2012).
13          Paragraph 26 in the complaint states: "CAPITAL ONE began to use an
14   ATDS on November 6, 2018 to call Plaintiff on his mobile uhone 949-370-0051
15   in order to place collection calls on an alleged, disputed debt." (Emphasis in bold).
16   When viewing Plaintiff's complaint as a .PDF file, using the "Ctrl" and "F" keys
17   and typing in the word "mobile" in the search field pulls up seven different
18   paragraphs where Plaintiff mentions calls to his cellulars telephone phone.(Dkt. 1
19   ¶¶'s 26, 27, 32, 62, 64, 67, and 69). Using the "Ctrl" and "F" keys and typing it
20   the word "ATDS" in the search field pulls up nine different paragraphs where
21   Plaintiff mentions "ATDS." (Dkt. 1, ¶¶'s 4, 5, 26, 28, 66, 67, 68, 70, and 71)
22   Using the "Ctrl" and "F" keys and typing the word "consent" pulls up four
23   different paragraphs in reference to the TCPA. (Dkt. 1, ¶¶'s 5, 27, 68, and 70)
24   For example, in ¶ 5, Plaintiff cited case law to support that TCPA allows
25   consumer to revoke any "prior express consent." In ¶ 27, Plaintiff states that "prio
26   consent to call (if any) was revoked. (Emphasis in bold). In ¶ 68, Plaintiff state;
27 "CAPITAL ONE did not have Plaintiff's express consent..." and in ¶ 70, Plaintif
28
     5 Plaintiff uses the word "mobile" which is of course in reference to a "cellular" telephone.
                                               Page 16 of 20

       Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
  Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 17 of 30 Page ID #:89




 1   states in reference to the phone calls made by CAPITAL ONE were made
 2   his consent." (Emphasis in bold).
 3         Plaintiff references several other lawsuits filed against CAPITAL ONE
 4   TCPA violations in California federal courts, where the complaints had the same
 5   very similar language regarding the allegations of a violation of the TCPA, anc
 6   where CAPITAL ONE answered the complaints. (Emphasis in bold). Wandc
 7   GaYcia v. Capital One Bank (USA) N.A., 2:18-cv-09030-DMG-MAA (C.D
 8   California 2018); Kenneth Forney v. Capital One Bank (USA) N.A., 3:19-cv
 9   00120-DMS-BGS (S.D. California, 2019). (Dkt. 1, ¶ 71).
10          Defendant claims that Plaintiff used the word "automated" as being
11 "inadequate." (MTD, 5:13-14). Defendant also cites Bodie v. Lyft (S.D. Cal. Jan
12   15, 2019) and takes it out of context. For example, counsel for defendant attempt;
13   to incorrectly link Plaintiff's allegations with Bodie, implying that the Court shoulc
14   dismiss Plaintiff's TCPA claim because Bodie was dismissed due to the following
15 "The FAC merely parrots statutory definition of an ATDS..." (MTD, 5:17-18)
16   However, Plaintiff did not "parrot the statutory definition of an ATDS." NowherE
17   in the complaint does Plaintiff even cite the statutory text of the definition!
18         In support of the TCPA claim, the complaint alleges that Plaintiff sent
19   demand notice to "cease ALL telephonic communications pursuant to the TCPA.'
20 (Dkt. 1, ¶ 22). Plaintiff alleges that CAPITAL ONE used a number "known to bf
21   used by CAPITAL ONE to make collection calls, 800-955-6600." (Dkt. 1, ¶ 28)
22   Plaintiff alleged that CAPITAL ONE made calls "daily" and using a "robot dialer.'
23 (Dkt. 1, ¶ 29). Plaintiff alleges that CAPITAL ONE "made 23...collection calls'
24   and that the calls were "automated." (Dkt. 1, ¶ 30). Plaintiff alleges that the timf
25   of calls was "around 8am." (Dkt. 1, ¶ 31). Plaintiff alleges that Plaintiff "had tc
26   call the 800# to finally get the calls to stop." (Dkt. 1, ¶ 32). Plaintiff alleges tha
27   CAPITAL ONE did not have Plaintiffs express consent to use an ATDS..."(Dkt
28   1, ¶ 68). Plaintiff alleges CAPITAL ONE "had full awareness that it was using ar

                                          Page 17 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 18 of 30 Page ID #:90




 1   ATDS..." (Dkt. 1, ¶ 70). Plaintiff alleges that "Plaintiff researched the pho
 2   number 800-955-6600, and realized CAPITAL ONE uses this and other numbE
 3   in its debt collection attempts via an ATDS, which resulted
 4   for violations of the TCPA."(Dkt. 1, ¶ 71). (Emphasis in bold).
 5          Defendant finishes up the final few sentences of the MTD by citi
 6   ArmstYong v. Investor's Bus. Daily, Inc. (C.D. Cal. Dec, 21, 2018). (MTD, 5:20
 7   22). In Armstrong, the Court actually DENIED defendant's motion "to the exten
 8   it seeks dismissal based upon Plaintiffs failure to adequately plead a "concrete anc
 9   particularized harm" attributable an alleged violation of the TCPA." The Court i~
10   this district GRANTED with leave to amend "to the extent it seeks dismissal o
11   Plaintiff's TCPA claim for failure to sufficiently allege facts showing that the IB
12   Defendants sent a single two-part message using an automatic telephone di.
13   system." (Opinion by the Honorable MICHAEL W. FITZGERALD, United S
14   District Judge). (Emphasis in bold).
15          Defendant wants the Court to dismiss the TCPA claim by incorrectly lin
16   Plaintiff's allegations with Armstrong. Armstrong also alleged lack of standing
17   However, Plaintiff made an Article III standing claim in the complaint (Dkt. 1,'
18   18), and CAPITAL ONE did not make a move to dismiss pursuant to 12(b)(1).
19          Defendant references Armstrong with one sentence: "holding that ATD~
20   allegations were insufficient as mere recitation of statute." (Emphasis in bold)
21   However, Plaintiff did not make any "mere recitation of statute" regarding ar
22   ATDS. Plaintiff made multiple references to an ATDS, and in discovery, Plair
23   will show that each of the 23 phone calls made by CAPITAL ONE used
24   artificial or pre-recorded voice in attempts to collect an alleged debt.6
25
     6 Plaintiff, being a Pro Se, was going to reserve the specifics of each artificial orpre-recorded
26
     voice phone call made by CAPITAL ONE for the discovery stage. However, Plaintiff is willing
27
     to amend the complaint if the Court finds it necessary to amend concerning an ATDS. Plaintiff
28
     will include a list ofeach phone call with more specific details, and attach an affidavit in support.
                                                Page 18 of 20

       Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 19 of 30 Page ID #:91




 1                                       Conclusion
 2         Plaintiff has stated a claim under 15 U.S.C. § 1692 et seq. and 47 U.S.C.
 3   227 et seq. Both causes of action are strict liability statutes. Questions of law an
 4   fact remain that cannot be determined at the pleading stage. For example:(1) Di
 5   CAPITAL ONE send Plaintiff an inapplicable cardholder agreement after repeate
 6   demands to provide the ~s ned original document of indebtedness in its origin
 7   form? (2) Did CAPITAL ONE act as "servicer" for a transaction account i
 8   attempts to collect an alleged debt "due another?" (3) Did CAPITAL ONE crea
 9   an insurance policy from a portion of the finance charge receivables, witho
10   providing full and fair disclosure to Plaintiff? (4) Did CAPITAL ONE use
11   ATDS to make collection calls to Plaintiff? (5) Did CAPITAL ONE file the sta
12   court lawsuit on "account stated" as a means to "dupe" a "least sophisticate
13   consumer" in order to obtain a default judgment?
14         Plaintiff contends that the complaint provides "fair notice" to defendan
15   regarding the claims (Twombly) and that the claims are plausible (Igbal)
16   commonly referenced as "Twigbal." Plaintiff contends that even as a Pro Se
17   Plaintiff has pled the complaint "like a Twigbal on steroids" and for all the reason.
18   described herein, defendant CAPITAL ONE's 12(b)(6) should be DENIED.
19
20                                          Dated: October 22, 2019
21                                          Respectfully submitted,
22
23                                                   F~~
                                                                __r~
24                                                  [~
                                                    .

25                                          Eric Hatteberg,~ro~e Plaintiff
26                                          2322 Calle Almirante
                                            San Clemente, CA 92673
27                                          949-370-0051
28                                          gabwitheric@yahoo.com

                                         Page 19 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
 Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 20 of 30 Page ID #:92




 1                            CERTIFICATE OF SERVICE
 2         I, Eric Hatteberg, filed with the clerk of the Court, the OPPOSITION TC
 3   DEFENDANT's MOTION TO DISMISS, and attached exhibit on October 22
 4   2019, and sent a copy to counsel on record via postal mail.
 5
 6   BALLARD SPAHR LLP
     Marcos D. Sasso (State Bar No. 228905)
 7   sassom(a~ballards~ahr.com
 8   2029 Century Park East, Suite 800
     Los Angeles, CA 90067
 9
     Telephone: 424-204-4400
10   Attorneys for Defendant CAPITAL ONE BANK(USA)N.A. ASSIGNEE OF
11   HSBC BANK NEVADA,N.A.

12
13
14
15
16
17
18
19
                                                         a~,'`
                                                           '
20
                                            ~~~°
21
                                            Eric Hatteberg, P o   Plaintiff
22
                                            2322 Calle Almirante
23                                          San Clemente, CA 92673
24                                          949-370-0051
                                            gabwitheric~a~,vahoo.com
25
26
27
28

                                         Page 20 of 20

      Plaintiff's Opposition to Defendant's Motion to Dismiss Case# 8:19-cv-01425-DOC-KES
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 21 of 30 Page ID #:93




                                       ■        ■
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 22 of 30 Page ID #:94



                                                                                          FILED
                                                                                 SUPERIOR COURT OF CALIFORNl~,
     1   ERIC HATTEBERG                                                                courlrvoFORaNc~
         2322 Calle Aimirante                                                       `'Fr~RA' ,"'c~'~~`~"'~~"
     z   San Clemente,CA92673                                                            JUL 2 9 2019
     3
         Defendant, in pro per                                                 `~V1D ". t'~`~'"J"~',`""'~`.' U"```~"'
     4

     5

     6
                                             I N THE SUPERIOR COURT
                                                 COUNTY OF ORANGE
                                                STATE OF CALIFORNIA
     8

     9

 10
         CAPITAL ONE BANK (USA), N.A.                      ~ Case No.: 30-2019-01078453-CL-CL-CJC
  11     ASSIGNEE OF HSBC BANK NEVADA,
         N.A.,                                             i ANSWER TO COMPLAINT;
 12
                                                           r AFFIRMATIVE DEFENSES;
 13                    Plaintiff,                          ~ INTRODUCTION OF NEW MATTER BY
               vs.                                           DEFENDANT
 i~
         ERIC M HATTEBERG,
 15
                                                           ~ JURY TRIAL DEMANDED
 16                    Defendant.

 17
                NOW COMES ERIC M. HATTEBERG, named Defendant, in pro per, (hereinafter
 1B

 19      "Defendant"), in the above-entitled and numbered cause, and files this Answer to CAPITAL

 Zo      ONE BANK (USA), N.A.'s {hereinafter "Plaintiff") Complaint, and shows the Court:
 21

 ~Z
                                               GENERAL DENIAL
 ?3
               In answering the allegations in the Complaint, Defendant denies any and all
 2~

 25      allegations contained in headings and/or un-numbered paragraphs in the Complaint.

 26

 2

 26
                                                              1
                                        ANSWER AND AFFIRMATIVE DEFENSES
                       {Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 23 of 30 Page ID #:95




  i     Further, except as expressly admitted or qualified below, Defendant denies each and every
  2     allegation of the Complaint.
   3
                Defendant would like to remind this Court that the United States Congress found
   4
        abundant evidence of the use of abusive, deceptive, and unfair debt collection
   5
        practices by many debt collectors and has determined that abusive debt collection
  6

        practices contribute to a number of personal bankruptcies, marital instability, to the loss of
  8     jobs and to invasion of privacy. Congress enacted the FDCPA to eliminate abusive debt
  9
        collection practices by debt collectors, to ensure that those debt collectors who refrain from
 Zo
        using abusive debt collection practices are not competitively disadvantaged and to promote
 li
        consistent and uniform state action to protect consumers against debt collection abuses.
 lz

 13     (Emphasis added).

 i~             Further, Defendant ERIC HATTEBERG, an individual, in pro per, a "Consumer" as
 15
        defined by the FDCPA,(See 75 U.S.C. § 9B92a(3)), answers each paragraph of Plaintiff's
 16
        Complaint as follows:
 z~
        Paragraph 1: Defendant is without information or knowledge sufficient to form an opinion
 18

 19     as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and

 ao     specifically Plaintiff's claim and demands strict proof thereof.
 zi     Paragraph 2: Admit
 ??
        Paragraph 3: Defendant is without information or knowledge sufficient to farm an opinion
 23
        as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and
 2 -~

 25
        ~ specifically Plaintiff's claim and demands strict proof thereof.

 26

 27

 28
                                                              2
                                        ANSWER AND AFFIRMATIVE DEFENSES
                       (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 24 of 30 Page ID #:96




  1   Paragraph 4: The allegations contained in this paragraph are legal conclusions to which no

  z   response is required. To the extent a response is required, Defendant denies the allegation.
  3
      Paragraph 5: The allegations contained in this paragraph are legal conclusions to which no
  4
      response is required. To the extent a response is required, Defendant denies the allegation
  5
      Paragraph 6: Defendant is without information or knowledge sufficient to form an opinion
  6

      as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and

  B   specifically Plaintiff's claim and demands strict proof thereof.
  y
      Paragraph 7: Defendant is without information or knowledge sufficient to form an opinion
 10
      as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and
 11
      specifically Plaintiff's claim and demands strict proof thereof.
 lz
 13   Paragraph 8: Defendant is without information or knowledge sufficient to form an opinion

 i~   as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and
 15
      specifically Plaintiff's claim and demands strict proof thereof.
 16
      However, the fact that Plaintiff makes a claim under account stated, means there is not an
 ,~
      agreement between Plaintiff and Defendant.
 18

 19          There is only an implied claim, or legal fiction, which brings this into conflict with

 Zo   contractua{ principles. 1 C.J.S., Account Stated. Defendant has served Plaintiff with
 21   Notices) of Dispute. There is no accord and satisfaction between the parties.
 22
             Defendant reminds Plaintiff that they will have to certify, in discovery, any alleged
 23
      agreement under penalty of perjury (see also cap Penal code sec ~32~.
 2~

 25   Paragraph 9: Deny.

 26

 2;

 26
                                                           3
                                     ANSWER AND AFFIRMATIVE DEFENSES
                    (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 25 of 30 Page ID #:97




   1     Paragraph 10: Defendant is without information or knowledge sufficient to form an opinion

   2     as to the truth or accuracy of Plaintiff's claim, and therefore, denies generally and
   3
         specifically Plaintiff's claim and demands strict proof thereof.
   4
                Plaintiff's allegations are misleading and unsupported by a competent witness with
   5
         first-hand knowledge of the alleged debt, therefore, Defendant's Answer and Affirmative
   6

         Defenses includes responses based upon an account stated theory.

   8            Plaintiff has failed to offer evidence of any element and therefore cannot recover
   y
         under this theory. It is not necessary #or Defendant to disprove Plaintiff's claim if Plain#iff fails
 Zo
         to establish its prima facie case.(ex. Swilley v Hughes, 488 S.W.2d 64, 76 (Tex. 1972))
 ii
                For the foregoing reasons, this cause of action should be dismissed as a matter of
 12

 13      law and fact.

 i .~                                        AFFIRMATIVE DEFENSES
 15
                                          FIRST AFFIRMATIVE DEFENSE
 16
                                             {Failure to State a Claim)
 1~
                1.       Defendant is informed and believes and, based thereon, alleges the
 18

 19      Complaint, and each and every cause of action therein, fails to state facts sufficient to

 Zo     constitute a cause of action, or any cause of action, against Defendant.
 21

 22
                                      SECOND AFFIRMATIVE DEFENSE
 23
                                                 (Lack of Privity)
 2~

 25            2.        Defendant is informed and believes and, based thereon, alleges the Complaint

 26     ~ lacks any evidence to establish that the Plaintiff is the assignee of the account or debt.
 .
 2

 26
                                                                4
                                          ANSWER AND AFFIRMATIVE DEFENSES
                         (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 26 of 30 Page ID #:98




  1     Furthermore, Defendant is informed and believes and, based thereon, alleges the
  z     Complaint lacks any evidence of a contract or agreement between the Plaintiff, or the
  3
        plaintiff's assignor and the Defendant.
  4
                                      THIRD AFFIRMATIVE DEFENSE
  5
                                                     Waiver)
  6

               3.     Defendant is informed and believes and, based thereon, alleges that Plaintiff
  a     has waived its right to all of the claims asserted in the Complaint.
  y                                   FOURTH AFFIRMATIVE DEFENSE
 to
                                              (Failure to Mitigate)
 11
              4.      Defendant is informed and believes and, based thereon, alleges that, as to
 i?
 13     each alleged cause of action, Plaintiff failed, refused and neglected to take reasonable steps
 1~     to mitigate alleged damages by refusing settlement offer from Defendant thereby Defendant
 i5     incurred additional court costs and fees unnecessarily.
 16
                                      FIFTH AFFIRMATIVE DEFENSE
 i~
                                            (Unjust Enrichment)
 18

 19
              5.      Defendant is informed and believes and, based thereon, alleges Plaintiff's

 zo     Complaint, and each cause of action contained therein, is barred by the doctrine of unjust
 21
        enrichment, and that Plaintiff would be unjustly enriched by the requested relief.
 22 ~
                                      SIXTH AFFIRMATIVE DEFENSE
 23
                                             (Lack of Standing)
 2~

 zs           6.      Defendant is informed and believes and, based thereon, alleges Plaintiff or the

 26     assignor has failed to attach a true, correct and complete certified copy of a signed, alleged
 27

 28
                                                             5
                                       ANSWER AND AFFIRMATIVE DEFENSES
                      (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 27 of 30 Page ID #:99




  i     written agreement with all terms and conditions that shows it is the legal owner of the debt
  2     and has a right to bring this case.
  3
                                      SEVENTH AFFIRMATIVE DEFENSE
  4
                                                    (Estoppel)
  5
               7.     Defendant is informed and believes and, based thereon, alleges Plaintiff's
  6

        Complaint, and each cause of action contained therein, by reason of the acts and omissions

        of the Plaintiff, or Plaintiff's assignor are estopped from entitlement to any recovery, if any.
  y
                                      EIGHTH AFFIRMATIVE DEFENSE
 10
                                 (Misrepresentation or Deceit by Plaintiff
 ii
               8.     Defendant is informed and believes and, based thereon, alleges Plaintiff
 12

 13     obtained the Defendant's consent to any alleged agreement, if an agreement exists, through

 i~     deceit or misrepresentation by the Plaintiff or Plaintiff's assignor, thereby making any
 15 I
        alleged agreement or contract invalid.
 16
                                      NINTH AFFIRMATIVE DEFENSE
 17
                                          (No Damage to Plaintiff)
18

 19            9.     Defendant is informed and believes and, based thereon, alleges Plaintiff did

 Zo     not suffer any economic loss from any of the allegations, if found to be true, in the
 ai     Complaint.
 22

23

2~

25

26

2i ~I

28
                                                             6
                                       ANSWER AND AFFIRMATIVE DEFENSES
                      (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 28 of 30 Page ID #:100




   1                                  TENTH AFFIRMATIVE DEFENSE
   2                                          (Unclean Hands)
   3
               10.    Defendant is informed and believes and, based thereon, alleges Plaintiff, by
   4
        virtue of their own irresponsible, and other wrongful conduct, Plaintiff should be barred from
   5
        recovering against Defendant by the equitable doctrine of unclean hands.
   6

                                    ELEVENTH AFFIRMATIVE DEFENSE
   e                                         (Lack of Acceptance)
   9
              1 1.   Defendant is informed and believes and, based thereon, asserts that no
 10
        alleged agreement or contract, if one exists, was formed between Defendant and Plaintiff,
 li
        because Defendant never explicitly accepted any alleged contract with Defendant's bona
 IZ

 13    fide signature. For further answer, if such be necessary, Defendant would show that any

 l~ ~ agreement that Plaintiff contends is applicable is not genuine and any assertions that the
 15
       ~ agreement is genuine are denied.
 16

 1%

 18

 19
                                      INTRODUCTION OF NEW MATTER

 Zo           The following NEW MATTER is a simplified extrapolation from Defendant, Eric M.
 21
       Hatteberg's, "Factual Allegations" and "Causes of Action" in the Civil Complaint filed in
 ~~
       United States Distract Court for the Central District of California, docketed as Eric Hatteberg
 23
       ~ v. Capital One Bank (USA), N.A. (8:19-cv-07425 DOC(KES).)
 a~
 25

 26

 2',

 28
                                                            7
                                      ANSWER AND AFFIRMATIVE DEFENSES
                     (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 29 of 30 Page ID #:101




      1               1.    Capital One Bank (USA), N.A. was sent "dispute" and "denial" notices on
      2     multiple occasions with direct demands from Hatteberg for the signed, applicable credit
      3
           card Agreement with all terms and conditions fully disclosed for the alleged account.
      4
                      2.    Hatteberg sent a complaint to the Consumer Financial Protection Bureau
      5

     6
          ("CFPB") upon Capital One Bank (USA), N.A. failure to provide an acceptable document for

           the alleged account.
     s             3.      Hatteberg informed Capital One Bank (USA), N.A. it lacked standing and
      y
           Hatteberg repeatedly denied contracting on any implied or expressed "account stated"
  Zo
          ~ theory.
  ii
                   4.      Capital One Bank (USA), N.A. continued its collections effort without providing
  iz
  13      ~ Hatteberg strict proof of the alleged debt as requested, and indirect violation of FDCPA

  i~       statutes.
  15
                  5.       Capital One Bank (USA), N.A. made calls in direct violation of TCPA statutes
  16
           after being notified in writing to cease all communications.
 l~
                  6.       Capital One Bank (USA), N.A. assigned Patenaude &Felix ("FELIX") to
 1B

 19       i continue its collection effort.

 20               7.       Hatteberg received a collection letter from FELIX dated March 4, 2019.
 21
                  8.       Hatteberg responded, in writing, informing Capita{ One Bank (USA), N.A.,
 ??
          through their assignor FELiX, he refused to pay anon-existent debt and made it abundantly
 23
          clear that the alleged account was in dispute with Capital One Bank (USA), N.A., a formal
 a~
 25
          dispute was filed with the CFPB, and a sworn Affidavit was provided with Hatteberg's

 26       response to FELIX, and sent by certified mail.
 2

 28
                                                                  8
                                            ANSWER AND AFFIRMATIVE DEFENSES
                           (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
Case 8:19-cv-01425-DOC-KES Document 13 Filed 10/22/19 Page 30 of 30 Page ID #:102




      1         9.       Hatteberg sent Capital One Bank (USA), N.A., through their assignor FELIX
      z   and Ms. Danielyan specifically, an opportunity to cure this dispute and to mitigate
     3
          unnecessary litigation, but Capital One Bank (USA}, N.A. and/or #heir assignor FELIX never
     9
          responded or acknowledged Hatteberg's offer.

     6
                10.     The Causes of Action set forth in the Federal action brought by Hatteberg are

          as follows:
     8                  a. Violations) of the Fair Debt Collections Practices Act: 15 U.S.C. 1692 et.

          seq. by Capital One Bank (USA), N.A.
  10
                        b. Violations) of the Telephone Consumer Protection Act: 47 U.S.C. 227 et.
  11
          seq. by Capital One Bank (USA), N.A.
  12

  13

  1~                                              RELIEF REQUESTED
  l~
  16            WHEREFORE, Defendant seeks dismissal with prejudice of any and all claims

 ,~ ~ by the Plaintiff, and Plaintiff's counsel of record, purporting to make as a matter of righ

  i8
          under the subject contract.
 19
                Defendant requests that this Court issue an Order to enjoin Plaintiff, and Plaintiff'
 Zo
          counsel of record, from pursuing action in this Court until they become compliant with th
 al
 22       FCRA, the FDCPA and TILA; or state law equivalent.

 ?3             Any other relief the Court deems fair and just in favor of Defendant.
 2

 25
                                                          ERIC HATTEBERG, Defendant, in pro per
 26

 27

 Ze
                                                               9
                                         ANSWER AND AFFIRMATIVE DEFENSES
                        (Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal)
